

Exhibit 10.32


Non-Executive Director Compensation Policy
of
Myovant Sciences Ltd. (this “Policy”)
(effective April 1, 2019)


Non-Executive Directors1 of Myovant Sciences, Ltd. (the “Company”) are
compensated for service on the Board of Directors of the Company (the “Board”)
through a combination of cash retainer and equity grants. In addition, the
Company reimburses Non-Executive Directors for reasonable expenses incurred in
serving as a Non-Executive Director. The Compensation Committee may, in its
discretion, determine that a Non-Executive Director shall not receive
compensation pursuant to this Policy.
Cash Compensation
As of April 1, 2019, annual retainers are paid in the following amounts to
Non-Executive Directors:
 
 
 
 
 
Annual Retainer
 
$
40,000
 
Additional Annual Retainer for Non-Executive Chairman
 
$
35,000
 
Additional Annual Retainer for Lead Independent Director
 
$
15,000
 
Additional Annual Retainer for Committee Chairs:
 
 
 
 
Audit Committee
 
$
20,000
 
Compensation Committee
 
$
14,500
 
Nominating and Corporate Governance Committee
 
$
10,000
 
Additional Annual Retainer for Committee Members:
 
 
 
 
Audit Committee
 
$
10,000
 
Compensation Committee
 
$
7,250
 
Nominating and Corporate Governance Committee
 
$
5,000
 

All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable fiscal quarter.
Equity Compensation
Upon initial election to the Board, each Non-Executive Director shall receive an
initial option grant to purchase 45,000 common shares of the Company. The
initial option grant will be automatically granted, without further action, on
the date on which the Non-Executive Director’s service as a director begins and
will vest as to 1/3 of the shares on the first anniversary of the grant date,
with the balance of the shares vesting in eight equal quarterly installments
thereafter, subject to the applicable Non-Executive Director’s continued service
through the vesting date.
Each Non-Executive Director who is elected or appointed as a director at least
three calendar months prior to an Annual General Meeting of Shareholders (the
“Annual Meeting”) and whose service as a director will continue after such
Annual Meeting shall receive an annual grant of an option to purchase common
shares of the Company, with an aggregate value of $266,200, on the date of the
Annual Meeting. Such aggregate dollar value is converted to a number of options
utilizing the Black-Scholes option pricing model and the dollar volume-weighted
average closing price of common shares of the Company for all of the trading
days during the 30 trading day period ending on (and including) the last trading
day immediately preceding the applicable date of the Annual Meeting (or such
other methodology the Compensation Committee may determine prior to the grant of
an award becoming effective). The annual option grant will be automatically
granted, without further action, on the date of the applicable Annual Meeting


_____________________________
1For purposes of this Policy, a “Non-Executive Director” shall mean any member
of the Board of Directors who is
not an executive officer of the Company.



--------------------------------------------------------------------------------




and will vest in full on the earlier to occur of (i) the first (1st) anniversary
of the date of grant and (ii) the date immediately prior to the date of the
Annual Meeting for the year following the year in which the grant is made,
subject in each case to continued service through the vesting date.
Option grants: (i) have an exercise price equal to the closing price of common
shares of the Company on the New York Stock Exchange on the grant date; (ii) are
subject to the applicable Non-Executive Director’s continued service through the
vesting date; (iii) expire on the ten-year anniversary of the grant date; and
(iv) are subject to all applicable terms of the 2016 Equity Incentive Plan of
the Company and applicable equity award agreements thereunder.
Effectiveness, Amendment, Modification and Termination
This Policy may be amended, modified or terminated by the Compensation Committee
or the Board in the future at its sole discretion.
* * * *


